Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is in response to the continuation of application No. 16/689,916 filed on 11/20/2019 filed on 04//08/2021.
The drawings filed on 04/08/2021 are accepted.  
The information disclosure statement/s (IDS/s) submitted on 08/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
Applicant has canceled claim 1 and added new claims 2-22.
Claims 2-22 are pending and have been examined.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Objection to the Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of the following informalities:  The numerical labels “200 for fig. 2”; “400 for fig. 4” and “1800B for fig. 18B” are not mentioned or described in the Specification.  Appropriate correction is required.
Claim Objections
In re to claim 18, “A high voltage switching device” lacks proper antecedent basis. Appropriate correction is required.
In re to claims 19-21, claims 19-21 depend from claim 18, thus are also objected for the same reason above.
Allowable Subject Matter
Claims 2-22 would be allowable after the above objections to the Specification and
the claims are addressed.
	The following is an examiner's statement of reasons for the indication of allowable subject matter:

In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a parallel resistive-capacitive network coupled between the input nodes and the low voltage transistor devices; and an output node configured to provide an output timing control signal, the output timing control signal being based on signal information of the input timing control signals through the parallel resistive-capacitive network”.
In re to claim 16, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a parallel resistive-capacitive network configured to couple the input nodes and the low voltage transistor devices; and an output node configured to provide an output timing control signal, the output timing control signal being based on signal information of the input timing control signals through the parallel resistive-capacitive network”.

In re to claim 22, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “coupling input timing control signals to the plurality of low voltage devices via a parallel resistive-capacitive network; based on the coupling, transmitting signal information of the input timing control signals to the low voltage devices; based on the operating and the transmitting, generating, via the plurality of low voltage devices, an output timing control signal at a voltage higher than the first voltage; and based on the generating, controlling the high voltage device”.
The art of record does not disclose the above limitations, nor would it be 
obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3-15, claims 3-15 depend from claim 2, thus are also indicated allowable for the same reasons provided above.
In re to claims 17-21, claims 17-21 depend from claim 16, thus are also indicated allowable for the same reasons provided above.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte 
Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839